Civil action for absolute divorce upon ground of two years separation, heard upon motion, under G.S., 1-220, formerly C. S., 600, to set aside judgment rendered herein at February Term, 1943, of Wayne. But it appearing upon the face of the record that affidavit for publication of notice of summons is fatally defective for that it fails to state that "defendant cannot, after due diligence, be found in the State," the court being of opinion that the trial court acquired no jurisdiction over defendant and that hence the judgment rendered in the action is void, so adjudged, and vacated and annulled the judgment to which the motion related.
Plaintiff appeals therefrom to Supreme Court and assigns error.
The record fails to show error in the judgment below. G.S., 1-98, formerly C. S., 484. Denton v. Vassiliades, 212 N.C. 513, 193 S.E. 737.
Affirmed.